     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 1 of 15 Page ID #:1




1    Daniel L. Warshaw, CSB #185365
     Email: dwarshaw@pswlaw.com
2    Michael H. Pearson, CSB #277857
3    Email: mpearson@pswlaw.com
     PEARSON, SIMON & WARSHAW, LLP
4    15165 Ventura Boulevard, Suite 400
5    Sherman Oaks, California 91403
     Telephone: (818) 788-8300
6    Facsimile: (818) 788-8104
7
     Beth E. Terrell, CSB #178181
8    Email: bterrell@terrellmarshall.com
9    Jennifer Rust Murray, pro hac vice application forthcoming
     Email: jmurray@terrellmarshall.com
10   TERRELL MARSHALL LAW GROUP PLLC
11   936 North 34th Street, Suite 300
     Seattle, Washington 98103-8869
12   Telephone: (206) 816-6603
13   Facsimile: (206) 319-5450

14   [Additional Counsel Appear on Signature Page]
15
     Attorneys for Plaintiff and the Proposed Class
16
17                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
19   EMMA BONAVENTURE,
     individually and on behalf of all others   NO.
20   similarly situated,
                                                CLASS ACTION COMPLAINT
21
                        Plaintiff,              FOR DAMAGES AND
22                                              INJUNCTIVE RELIEF FOR
           v.                                   VIOLATION OF 47 U.S.C. § 227
23
     CMRE FINANCIAL SERVICES, INC.,
24                                              DEMAND FOR JURY TRIAL
25                      Defendant.
26
27
     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
     RELIEF FOR VIOLATION OF 47 U.S.C. § 227
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 2 of 15 Page ID #:2




1          Plaintiff, Emma Bonaventure, by her undersigned counsel, for this class
2    action Complaint against Defendant, CMRE Financial Services, Inc., and its
3    present, former, or future direct and indirect parent companies, subsidiaries,
4    affiliates, agents, and/or other related entities (hereinafter referred to as
5    “Defendant” or “CMRE”), alleges as follows:
6                                 I. NATURE OF ACTION
7          1.     Plaintiff, individually and as a class representative for all others
8    similarly situated, brings this action against CMRE for violations of the Telephone
9    Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
10                                       II. PARTIES
11         2.     Plaintiff, Emma Bonaventure (“Plaintiff”), is a natural person and a
12   citizen of California, residing in San Bernardino County, California.
13         3.     Defendant, CMRE Financial Services, Inc., is a California corporation
14   with its principal place of business in Brea, California. Defendant is registered to
15   do and is doing business in California and throughout the United States.
16                          III. JURISDICTION AND VENUE
17         4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §
18   1331 because Plaintiff’s claims arise under the laws of the United States,
19   specifically 47 U.S.C. § 227.
20         5.     This Court has personal jurisdiction over Defendant because it has
21   submitted to California jurisdiction by registering with the Secretary of State to do
22   business in the state of California, and a substantial part of the wrongful acts
23   alleged in this Complaint were committed in California.
24         6.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)
25   because a substantial part of the events or omissions giving rise to Plaintiff’s
26   claims occurred in this District.
27
     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
     RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 1
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 3 of 15 Page ID #:3




1       IV. THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,
                            47 U.S.C. § 227
2
           7.     In 1991, Congress enacted the TCPA in response to a growing number
3
     of consumer complaints regarding certain telemarketing practices.
4
           8.     The TCPA makes it unlawful “to make any call (other than a call
5
     made for emergency purposes or made with the prior express consent of the called
6
     party) using an automatic telephone dialing system or an artificial or prerecorded
7
     voice … to any telephone number assigned to a … cellular telephone service.” 47
8
     U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to persons
9
     who receive calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. §
10
     227(b)(3).
11
           9.     According to findings by the Federal Communication Commission
12
     (“FCC”), the agency Congress vested with authority to issue regulations
13
     implementing the TCPA, such calls are prohibited because, as Congress found,
14
     automated or prerecorded telephone calls are a greater nuisance and invasion of
15
     privacy than live solicitation calls, and such calls can be costly and inconvenient.
16
     The FCC also recognized that wireless customers are charged for incoming calls,
17
     whether they pay in advance or after the minutes are used. See In re Rules &
18
     Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd.
19
     14014 (2003).
20
           10.    On January 4, 2008, the FCC issued a Declaratory Ruling confirming
21
     that autodialed calls and calls using an artificial voice or prerecorded message to a
22
     wireless number by, or on behalf of, a creditor are permitted only if the calls are
23
     made with the “prior express consent” of the called party. See In the Matter of
24
     Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991 (“FCC
25
     Declaratory Ruling”), 23 F.C.C. Rcd. 559 (2008).
26
27
     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
     RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 2
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 4 of 15 Page ID #:4




1          11.    The FCC “emphasize[d] that prior express consent is deemed to be
2    granted only if the wireless number was provided by the consumer to the creditor,
3    and that such number was provided during the transaction that resulted in the debt
4    owed.” FCC Declaratory Ruling, 23 F.C.C. Rcd. 559, 564-65 ¶ 10 (2008).
5          12.    Under the TCPA, and pursuant to the FCC Declaratory Ruling, the
6    burden is on the Defendant to demonstrate that the Plaintiff gave her express
7    consent to Defendant to use an autodialer to call her cellular telephone within the
8    meaning of the statute. See FCC Declaratory Ruling, 23 F.C.C. Rcd. 559, 565 ¶ 10.
9                            V. FACTUAL ALLEGATIONS
10   A.    Factual Allegations Regarding Defendant
11         13.    CMRE Financial Services, Inc. “provides accounts receivables
12   management services to healthcare organizations.” See
13   https://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapId=3096
14   8973 (last visited October 23, 2018).
15         14.    Part of Defendant’s strategy for collecting debt for healthcare
16   organizations involves the use of an automatic telephone dialing system (“ATDS”),
17   which “means equipment which has the capacity—(1) to store numbers to be
18   called or (2) to produce numbers to be called, using a random or sequential number
19   generator—and to dial such numbers automatically (even if the system must be
20   turned on or triggered by a person).” Marks v. Crunch San Diego, LLC, 904 F.3d
21   1041, 1053 (9th Cir. 2018).
22         15.    When a called party answers one of Defendant’s calls, the call is
23   routed to a live collection agent.
24         16.    When a called party does not answer Defendant’s calls, Defendant
25   leaves a pre-recorded voicemail for the called party.
26
27
     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
     RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 3
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 5 of 15 Page ID #:5




1          17.    Defendant makes calls using an ATDS or prerecorded voice to
2    cellular telephone numbers whose owners have not provided prior express consent
3    to receive such calls.
4          18.    Defendant also makes calls using an ATDS or prerecorded voice to
5    cellular telephone numbers whose owners have revoked any prior express consent
6    to receive such calls.
7          19.    Numerous consumers have complained about Defendant’s aggressive
8    collection tactics, including placing collection calls without the call recipient’s
9    consent. One website called DebtHelp Center reports that as of December 27, 2018
10   it had archived 788 consumer complaints against Defendant, including complaints
11   about harassing communication. https://www.debthelpcenter.org/cmre-financial-
12   services-inc/.
13         20.    In addition, the CFPB has received complaints about Defendant’s
14   unlawful calling, including the following:
15                • 4/9/2018: I received a letter from CMRE Financial
16                    Services, Inc. stating that a collection from XXXX XXXX
17                    XXXX was placed with them. Immediately, I notified
18                    CMRE (by USPS Priority Mail with Tracking) that I did
19                    not recognize the charge, did not recognize the amount,
20                    and had no recollection of any of this. This was delivered
21                    to them, as indicated by the tracking number on the
22                    package. In this letter, I not only asked for debt validation,
23                    but advised them to only contact me through written
24                    correspondence, as I am unable to take phone calls, and
25                    doing so could risk my husband’s employment. Instead of
26                    acknowledging receipt, they sent an additional collection
27                    notice on XX/XX/XXXX WELL AFTER receipt of my
     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
     RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 4
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 6 of 15 Page ID #:6




1                   letter indicating I would need validation. To add further
2                   insult to injury, they now have begun to attempt to
3                   communicate by phone. None of this is acceptable, and a
4                   gross exaggeration of their duties, while violating my
5                   rights.
6                • 5/31/2018: The company calls daily, sometimes under
7                   spoofed number, sometimes up to twice a day. During
8                   work, during dinner. The most recent was around noon
9                   from XXXX. Once I answered when they called under a
10                  spoofed number in my area code and the operator was
11                  rude and misleading, saying that I needed to contact the
12                  original creditor to work something out. I couldn’t even
13                  verify that this is indeed my debt, I think it belongs to my
14                  brother. Before I hung up on the operator, I explicitly said
15                  “Please do not call me again.” I still get daily calls.
16               • 12/14/17: COLLECTOR KEEPS CALLING MY CELL,
17                  FAILED TO VALIDATE SAID DEBT, WENT ON
18                  CREDIT REPORT WITHOUT VALIDATING AND
19                  ZOMBIE DEBT. SEVERAL VIOLATIONS OF DODD-
20                  FRANK ACT.
21               • 1/18/2016: These people are contacting me for a bill of
22                  $46 that has already been paid. They refuse to respond in
23                  writing (as I have requested numerous times) so now I
24                  will be forced to file a complaint with the FTC. Please do
25                  not have a phone conversation with these scam artists!
26                  Contact them only in writing!!!!! Keep records of all
27                  communication that you have!
     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
     RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 5
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 7 of 15 Page ID #:7




1    B.    Factual Allegations Regarding Plaintiff
           21.    On March 22, 2017, Plaintiff suffered from an ischemic stroke.
2
     Plaintiff was flown to Antelope Valley Emergency Hospital for an emergency
3
     procedure.
4
           22.    Antelope Valley Emergency Hospital billed Plaintiff for its services
5
     and Plaintiff paid these bills.
6
           23.    Plaintiff is the holder and owner of a cellular phone. The cell phone
7
     service provider for Plaintiff’s cellular phone is AT&T. The telephone number for
8
     Plaintiff’s cellular phone ends in “3092”.
9
           24.    Defendant called Plaintiff’s cellular telephone in its attempt to collect
10
     payment of monies allegedly owed to Antelope Valley Emergency Hospital for
11
     services related to Plaintiff’s stroke.
12
           25.    Defendant began placing calls to Plaintiff’s Cellular Phone to collect
13
     the alleged debt as early as May 2018.
14
           26.    Defendant also sent Plaintiff at least one written notice informing her
15
     that she allegedly owed Antelope Valley Emergency Hospital money.
16
           27.    Defendant also reported the Plaintiff as delinquent on her payments to
17
     Antelope Valley Emergency Hospital to at least one credit reporting agency.
18
           28.    On or around late May or early June, 2018, Plaintiff verbally advised
19
     Defendant that she did not owe the debt and to cease and desist all calls.
20
           29.    In a letter dated June 6, 2018, Plaintiff advised the Defendant in
21
     writing to cease and desist all calls (hereinafter “Cease and Desist Letter”).
22
     Defendant received Plaintiff’s Cease and Desist Letter on June 11, 2018.
23
           30.    Despite Plaintiff’s verbal and written requests to Defendant to cease
24
     calls, Defendant continued to call Plaintiff’s cellular phone, on dates including but
25
     not limited to: December 18, 2018; December 4, 2018; October 29, 2018; October
26
27
     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
     RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 6
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 8 of 15 Page ID #:8




1    10, 2018; August 23, 2018; August 7, 2018; July 23, 2018; July 10, 2018; and June
2    7, 2018
3          31.    Defendant left Plaintiff a pre-recorded voicemail for the calls
4    referenced in Paragraph 30 that Plaintiff did not answer. Consequently, many if not
5    all of Defendant’s calls made to Plaintiff’s cellular phone were made using an
6    artificial or pre-recorded voice.
7          32.    When Plaintiff answered the calls that Defendant placed, she heard a
8    standard pause and gap before a live operator was available. Consequently, on
9    information and belief, many if not all of the calls Defendant made to Plaintiff’s
10   cellular phone, including but not limited to the calls listed in Paragraph 30 above,
11   were made using an ATDS and/or artificial or prerecorded voice.
12         33.    Defendants did not obtain prior express consent to call Plaintiff’s
13   cellular phone for purposes of attempting to collect a debt. Alternatively, any prior
14   express consent obtained was revoked by Plaintiff’s affirmative act of demanding,
15   both verbally and in writing, that Defendant cease and desist calling Plaintiff on
16   her cellular telephone.
17         34.    Defendant is responsible for making the above-described ATDS-
18   generated and/or automated or prerecorded calls.
19         35.    Defendant has made a significant number of similar ATDS generated
20   and/or automated or pre-recorded calls to persons on their cellular telephones in
21   California and throughout the entire United States.
22         36.    Defendant intends to continue to make similar ATDS-generated
23   and/or automated or prerecorded calls to persons on their cellular telephones in
24   California and throughout the entire United States.
25         37.    Plaintiff’s medical emergency on March 22, 2017 and her subsequent
26   treatment and recovery have been life changing. Plaintiff has not only struggled
27   with her health but has also been forced to endure unforeseen financial burdens as
     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
     RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 7
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 9 of 15 Page ID #:9




1    a result of her medical emergency. Consequently, Defendant’s false allegations and
2    harassing calls despite receiving multiple cease and desist requests have caused
3    significant distress and agony to the Plaintiff. Plaintiff feels helpless, embarrassed,
4    and harassed as a direct result of Defendant’s illegal conduct including the calls
5    placed in violation of the Telephone Consumer Protection Act.
6          38.    Additionally, Plaintiff and members of the Class, described in
7    Paragraph 39 below, have been damaged by these illegal calls because their
8    privacy has been violated, minutes were used from their cellular telephone plans,
9    and they were forced to spend time tending to annoying and harassing calls that
10   constitute a nuisance. Furthermore, Plaintiff and members of the Class also
11   incurred injury including but not limited to postage cost, value of time spent in an
12   attempt to resolve this dispute with Defendant, and cost of fuel and mileage
13   incurred as a direct result of Defendant’s actions.
14                         VI. CLASS ACTION ALLEGATIONS
15         39.    Class Definition. Pursuant to Fed. R. Civ. P. 23, Plaintiff brings this
16   case as a class action on behalf of a class (hereinafter referred to as the “Class”)
17   defined as follows:
18                All persons in the United States to whom Defendant
19                and/or a third party acting on Defendant’s behalf, (a)
                  made one or more non-emergency telephone calls; (b) to
20                their cellular telephone number; (c) through the use of an
21                automatic telephone dialing system or an artificial or
                  prerecorded voice; and (d) at any time in the period that
22                begins four years immediately preceding the date of
23                filing of this Complaint and ends on the date of trial.
24
     Collectively, all of these persons will be referred to as members of the Class.
25
     Plaintiff represents, and is a member, of the Class.
26
27
     CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
     RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 8
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 10 of 15 Page ID #:10




1           40.    Excluded from Class are Defendant, any entity in which Defendant
2     has a controlling interest or that has a controlling interest in Defendant, and
3     Defendant’s legal representatives, assignees, and successors. Also excluded are the
4     judge to whom this case is assigned and any member of the judge’s immediate
5     family.
6           41.    Numerosity. Plaintiff does not know the exact number of members in
7     the Class but Plaintiff reasonably believes that the Class is so numerous that
8     joinder of all members is impracticable. On information and belief, the Class has
9     more than 100 members. Moreover, the disposition of the claims of the Class in a
10    single action will provide substantial benefits to all parties and the Court.
11          42.    Commonality. There are numerous questions of law and fact common
12    to Plaintiff and members of the Class. These common questions of law and fact
13    include, but are not limited to, the following:
14                 a.      As to Plaintiff and the Class, whether Defendant and/or its
15    affiliates, agents, and/or other persons or entities acting on Defendant’s behalf
16    violated 47 U.S.C. § 227(b)(1)(A) by making any call, except for emergency
17    purposes, to a cellular telephone number using an ATDS or artificial or
18    prerecorded voice;
19                 b.      As to Plaintiff and the Class, whether Defendant and/or its
20    affiliates, agents, and/or other persons or entities acting on Defendant’s behalf
21    knowingly and/or willfully violated 47 U.S.C. § 227(b)(1)(A) by making any call,
22    except for emergency purposes, to a cellular telephone number using and ATDS or
23    artificial or prerecorded voice, thus entitling Plaintiff and the Class to treble
24    damages;
25                 c.      As to Plaintiff and the Class, whether Defendant is liable for
26    ATDS generated and/or automated or prerecorded calls attempting to collect a
27    debt; and
      CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
      RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 9
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 11 of 15 Page ID #:11




1                  d.     As to Plaintiff and the Class, whether Defendant and/or its
2     agents, affiliates, and/or other persons or entities acting on Defendant’s behalf
3     should be enjoined from violating the TCPA in the future.
4           43.    Typicality. Plaintiff’s claims are typical of the claims of the Class.
5     Plaintiff’s claims, like the claims of Class arise out of the same common course of
6     conduct by Defendant and are based on the same legal and remedial theories.
7           44.    Adequacy. Plaintiff will fairly and adequately protect the interests of
8     the Class. Plaintiff has retained competent and capable attorneys with significant
9     experience in complex and class action litigation, including consumer class actions
10    and TCPA class actions. Plaintiff and her counsel are committed to prosecuting
11    this action vigorously on behalf of the Class and have the financial resources to do
12    so. Neither Plaintiff nor her counsel have interests that are contrary to or that
13    conflict with those of the proposed Class.
14          45.    Predominance. Defendant has engaged in a common course of
15    conduct toward Plaintiff and members of the Class. The common issues arising
16    from this conduct that affect Plaintiff and members of the Class predominate over
17    any individual issues. Adjudication of these common issues in a single action has
18    important and desirable advantages of judicial economy.
19          46.    Superiority. A class action is the superior method for the fair and
20    efficient adjudication of this controversy. Classwide relief is essential to compel
21    Defendant to comply with the TCPA. The interest of individual members of the
22    Class in individually controlling the prosecution of separate claims against
23    Defendant is small because the damages in an individual action for violation of the
24    TCPA are small. Management of these claims is likely to present significantly
25    fewer difficulties than are presented in many class claims because the calls at issue
26    were made using an automated dialing system and/or a pre-recorded voice. Class
27    treatment is superior to multiple individual suits or piecemeal litigation because it
      CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
      RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 10
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 12 of 15 Page ID #:12




1     conserves judicial resources, promotes consistency and efficiency of adjudication,
2     provides a forum for small claimants, and deters illegal activities. There will be no
3     significant difficulty in the management of this case as a class action.
4              47.   Injunctive and Declaratory Relief Appropriate. Defendant has acted
5     on grounds generally applicable to the Class, thereby making final injunctive relief
6     and corresponding declaratory relief with respect to the Class appropriate on a
7     classwide basis. Moreover, on information and belief, Plaintiff alleges that the
8     automated or pre-recorded voice calls made by Defendant and/or its affiliates,
9     agents, and/or other persons or entities acting on Defendant’s behalf that are
10    complained of herein are substantially likely to continue in the future if an
11    injunction is not entered.
12                                 VII. CAUSES OF ACTION
13                                        FIRST COUNT
14     VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
15                        47 U.S.C. § 227(b)(1)(A)
               48.   Plaintiff realleges and incorporates by reference each and every
16
      allegation set forth in the preceding paragraphs.
17
               49.   The foregoing acts and omissions of Defendant and/or its affiliates,
18
      agents, and/or other persons or entities acting on Defendant’s behalf constitute
19
      numerous and multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by
20
      making calls, except for emergency purposes, to the cellular telephone numbers of
21
      Plaintiff and members of the Class using an ATDS and/or artificial or prerecorded
22
      voice.
23
               50.   As a result of Defendant’s and/or its affiliates, agents, and/or other
24
      persons or entities acting on Defendant’s behalf violations of 47 U.S.C. §
25
      227(b)(1)(A), Plaintiff and members of the Class presumptively are entitled to an
26
      award of $500 in statutory damages for each and every call to their cellular
27
      CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
      RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 11
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 13 of 15 Page ID #:13




1     telephone numbers using and ATDS and/or artificial or prerecorded voice in
2     violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).
3           51.     Plaintiff and members of the Class are also entitled to and do seek
4     injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other
5     persons or entities acting on Defendant’s behalf from violating the TCPA, 46
6     U.S.C. § 227(b)(1)(A), by making calls, except for emergency purposes, to any
7     cellular telephone numbers using an ATDS and/or artificial or prerecorded voice in
8     the future.
9           52.     Plaintiff and members of the Class are also entitled to an award of
10    attorneys’ fees and costs.
11                        SECOND COUNT
        KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
12         CONSUMER PROTECTION ACT, 47 U.S.C. § 227(b)(1)(A)
13          53.     Plaintiff realleges and incorporates by reference each and every
14    allegation set forth in the preceding paragraphs.
15          54.     The foregoing acts and omissions of Defendant and/or its affiliates,
16    agents, and/or other persons or entities acting on Defendant’s behalf constitute
17    numerous and multiple knowing and/or willful violations of the TCPA, 47 U.S.C.
18    § 227(b)(1)(A), by making calls, except for emergency purposes, to the cellular
19    telephone numbers of Plaintiff and members of the Class using an ATDS and/or
20    artificial or prerecorded voice.
21          55.     As a result of Defendant’s and/or its affiliates, agents, and/or other
22    persons or entities acting on Defendant’s behalf knowing and/or willful violations
23    of the TCPA, 47 U.S.C. § 227(b)(1)(A), Plaintiff and members of the Class are
24    entitled to treble damages of up to $1,500 for each and every call to their cellular
25    telephone numbers using an ATDS and/or artificial or prerecorded voice in
26    violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).
27
      CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
      RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 12
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 14 of 15 Page ID #:14




1            56.      Plaintiff and members of the Class are also entitled to and do seek
2     injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other
3     persons or entities acting on Defendant’s behalf from violating the TCPA, 47
4     U.S.C. § 227(b)(1)(A), by making calls, except for emergency purposes, to any
5     cellular telephone numbers using an ATDS and/or artificial or prerecorded in the
6     future.
7            57.      Plaintiff and members of the Class are also entitled to an award of
8     attorneys’ fees and costs.
9                                VIII. PRAYER FOR RELIEF
10           WHEREFORE, Plaintiff, on her own behalf and on behalf of the members
11    of the Class, prays for judgment against Defendant as follows:
12           A.       Certification of the proposed Class;
13           B.       Appointment of Plaintiff as representative of the Class;
14           C.       Appointment of the undersigned counsel as counsel for the Class;
15           D.       A declaration that Defendant and/or its affiliates, agents, and/or other
16    related entities’ actions complained of herein violate the TCPA;
17           E.       An order enjoining Defendant and/or its affiliates, agents and/or other
18    related entities, as provided by law, from engaging in the unlawful conduct set
19    forth herein;
20           F.       An award to Plaintiff and the Class of damages, as allowed by law;
21           G.       An award to Plaintiff and the Class of attorneys’ fees and costs, as
22    allowed by law and/or equity;
23           H.       Leave to amend this Complaint to conform to the evidence presented
24    at trial; and
25           I.       Orders granting such other and further relief as the Court deems
26    necessary, just, and proper.
27
      CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
      RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 13
     Case 8:19-cv-00055-JLS-DFM Document 1 Filed 01/09/19 Page 15 of 15 Page ID #:15



                                   IX. DEMAND FOR JURY
1
              Plaintiff demands a trial by jury for all issues so triable.
2
              RESPECTFULLY SUBMITTED AND DATED this 9th day of January,
3
      2019.
4
                                             TERRELL MARSHALL LAW
5                                             GROUP PLLC
6
                                             By: /s/ Beth E. Terrell, CSB #178181
7                                               Beth E. Terrell, CSB #178181
                                                Email: bterrell@terrellmarshall.com
8
                                                Jennifer Rust Murray,
9                                               pro hac vice application forthcoming
10                                              Email: jmurray@terrellmarshall.com
                                                936 North 34th Street, Suite 300
11                                              Seattle, Washington 98103-8869
12                                              Telephone: (206) 816-6603
                                                 Facsimile: (206) 319-5450
13
14                                               Daniel L. Warshaw, CSB #185365
                                                 Email: dwarshaw@pswlaw.com
15                                               Michael H. Pearson, CSB #277857
16                                               Email: mpearson@pswlaw.com
                                                 PEARSON, SIMON & WARSHAW, LLP
17                                               15165 Ventura Boulevard, Suite 400
18                                               Sherman Oaks, California 91403
                                                 Telephone: (818) 205-2805
19                                               Facsimile: (818) 788-8104
20
                                                  Syed Ali Saeed ,
21                                                pro hac vice application forthcoming
22                                                Email: ali@sllawfirm.com
                                                  SAEED & LITTLE, LLP
23                                                1433 North Meridian Street, Suite 202
24                                                Indianapolis, Indiana 46202
                                                  Telephone: (317) 614-5741
25                                                Facsimile: 1-888-422-3151
26
                                             Attorneys for Plaintiff
27
      CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE
      RELIEF FOR VIOLATION OF 47 U.S.C. § 227 - 14
